The following was entered as the opinion of the Court.
It seems to the Court here, that there was error in so much of the judgment of the Superior Court as is set forth by the following words in the bill of exceptions, to wit: i{ On the same trial, a book, &c.” the Court being of opinion that the said book was not per se evidence, and it not appearing that the said book was offered in evidence in connection with the evidence of the teller, for the purpose *668of proving that the check in the said bill of exceptions mentioned was entered as paid in that book by the said teller. It is, therefore, considered by the Court, that the judgment aforesaid be reversed and annulled, and this Court proceeding to give such judgment as the said Superior Court ought to have given, it is further considered that the verdict of the jury be set aside, and that a Venire Facias de novo be awarded, and a new trial granted to the pri» soner, on which new trial the said book is not to be offered in evidence per se, to establish the facts appearing in that book, but may be given in evidence in connection with the evidence of the teller, if the evidence of the teller make it proper that the said book should be referred to, to establish the fact that any particular entry is therein made.